Appeal by the Industrial Commissioner from a decision of the Unemployment Insurance Appeal Board granting benefits to respondent. By its decision the board has determined that respondent’s refusal of an offer of employment was legally justified. Respondent’s last previous employment was as a stenographer. The offer refused was as a typist-clerk at a wage found to be above the prevailing wage of either typist-*1156clerks or stenographers. The respondent’s only objection to the offered employment was that she preferred work as a stenographer. There is no evidence that respondent was not reasonably fitted by training and experience for the offered employment. All of the requirements of the statute were met and the refusal of the offer was without just cause. (Matter of Beater [Corsi], 270 App. Div. 311.) The decision of the board is reversed on the law, without costs, and the initial determination of the Industrial Commissioner is reinstated. Foster, P. J., Heffernan, Brewster, Deyo and Coon, JJ., concur.